Dear Mr. White:
You advise us that the Terrebonne Parish Fire District No. 9 operates the Bayou Black Volunteer Fire Department.  The fire district has two full-time maintenance workers that work a forty-hour week at a volunteer fire department.  During off-hours, these maintenance workers serve as unpaid volunteer firemen.
The following question is raised:  Should these maintenance workers receive the same vacation (18 days) per calendar year as paid firemen?
Our response is "no".  Maintenance workers are not "firemen" for purposes of R.S. 33:1996, providing:
§ 1996. Annual vacation
  Firemen in municipalities, parishes and fire protection districts to which this Subpart applies, after having served one year, shall be entitled to an annual vacation of eighteen days with full pay. This vacation period shall be increased one day for each year of service over ten years, up to a maximum vacation period of thirty days, all of which shall be with full pay. The vacation privileges herein provided for shall not be forfeited by any member of the department for any cause. Firemen employed on January 6, 1969 shall have their present longevity considered as a factor in the computation of their vacation benefits as provided herein.
  The provisions of this section shall in no way be construed to affect in any manner any presently existing system of computing vacation periods under which greater vacation benefits are granted than those provided for herein and the same shall continue in full force and effect.
It is our opinion that firemen are persons employed in fire fighting or fire prevention services.  Maintenance workers do not function as firemen and R.S. 33:1996 is inapplicable.  Vacation benefits allowed maintenance workers employed by the parish are set forth in the official leave policy governing parish employees.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: October 1, 2002